        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 1 of 14
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             December 29, 2020
                                 IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

CARAMBA, INC. d/b/a Pueblo Viejo, §
    Plaintiff,                    §
                                  §
v.                                §                         CIVIL ACTION NO. H-19-1973
                                  §
NATIONWIDE MUTUAL FIRE            §
INSURANCE COMPANY,                §
    Defendant.                    §

                                              MEMORANDUM AND ORDER

           This insurance coverage dispute is before the Court on the Motion for Summary

Judgment (“Motion”) [Doc. # 25] filed by Defendant Nationwide Mutual Fire

Insurance Company (“Nationwide”). Plaintiff Caramba, Inc. d/b/a Pueblo Viejo

(“Caramba”) filed a Response [Doc. # 33], and Nationwide filed a Reply [Doc. # 37].

Having reviewed the full record and the applicable legal authorities, the Court denies

summary judgment on the breach of contract claim and grants summary judgment on

the extra-contractual claims.

I.         BACKGROUND

           Caramba is the named insured under a Nationwide “Premier Businessowners

Policy,” No. ACP BPFF 5545868791 (the “Policy”). The Policy provided coverage

for Caramba’s commercial property, a restaurant in Porter, Texas (the “Property”), for

the period October 27, 2016 to October 27, 2017.

P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919
        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 2 of 14




           Caramba claims the Property sustained wind damage, and resulting interior

water damage, in August 2017 from Hurricane Harvey. Caramba’s roofing contractor,

Alejandro Gonzalez of Champion Renovation Roofing (“Champion”), inspected the

Property in early September 2017, after Hurricane Harvey. In June 2018, Champion

applied a black asphalt coating to the metal roof at the Property, made temporary

repairs to the tile roof, and repaired some interior damage. Caramba filed its claim

under the Policy on June 26, 2018.

           The next day, Nationwide’s adjuster, Cheri McGinnis, contacted Caramba’s

principal, Alejandro Lozano, to discuss the claim. McGinnis requested additional

information, and she inspected the Property on July 9, 2018.

           On July 13, 2018, McGinnis engaged Stephens Engineering Consultants, Inc.

(“Stephens”) to investigate the extent and cause of the damage to the Property. On

July 27, 2018, Stephens representative Wiryaputra Pramono inspected the Property.

Stephens issued its written report (“Stephens Report”) [Doc. # 22-4] on August 10,

2018. The Stephens Report contained the opinion that Caramba’s Property did not

sustain any wind damage from Hurricane Harvey. See Stephens Report, p. 8.

           On August 17, 2018, Nationwide denied Caramba’s claim. Caramba retained

counsel and submitted additional information, including a $420,612.87 damage




P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919   2
        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 3 of 14




estimate from DELK, LLC (“DELK”). See DELK Estimate, Exh. E-5 to Motion,

p. 12.1 On February 9, 2019, Nationwide reaffirmed its denial of Caramba’s claim.

           On April 17, 2019, Caramba filed this lawsuit in the 410th Judicial District

Court of Montgomery County, Texas. Nationwide filed a timely Notice of Removal

[Doc. # 1] on May 31, 2019. After the close of discovery, Nationwide filed its Motion

for Summary Judgment. The Motions has been fully briefed and is now ripe for

decision.

II.        LEGAL STANDARD FOR SUMMARY JUDGMENT

           Rule 56 of the Federal Rules of Civil Procedure provides for the entry of

summary judgment against a party who fails to make a sufficient showing of the

existence of an element essential to its case and on which it will bear the burden at

trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Curtis v. Anthony, 710 F.3d

587, 594 (5th Cir. 2013); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). Summary judgment “should be rendered if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a); Celotex, 477 U.S. at 322-23; Curtis, 710 F.3d



1
           Caramba later obtained an estimate from Kevin Funsch, who estimated the value of
           the damage to the Property at $190,088.93. See Funsch Estimate [Doc. # 20-2], p. 1.

P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919     3
        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 4 of 14




at 594. Where the movant bears the burden of proof at trial on the issues at hand, it

“bears the initial responsibility of demonstrating the absence of a genuine issue of

material fact with respect to those issues.” Transamerica Ins. Co. v. Avenell, 66 F.3d

715, 718 (5th Cir. 1995); see also Brandon v. Sage Corp., 808 F.3d 266, 269-70 (5th

Cir. 2015); Lincoln Gen. Ins. Co. v. Reyna, 401 F.3d 347, 349 (5th Cir. 2005).

           For summary judgment, the initial burden falls on the movant to identify areas

in which there is an “absence of a genuine issue of material fact.” ACE Am. Ins. Co.

v. Freeport Welding & Fabricating, Inc., 699 F.3d 832, 839 (5th Cir. 2012). The

moving party may meet its burden by pointing out “the absence of evidence

supporting the nonmoving party’s case.” Malacara v. Garber, 353 F.3d 393, 404 (5th

Cir. 2003) (citing Celotex, 477 U.S. at 323; Stults v. Conoco, Inc., 76 F.3d 651, 656

(5th Cir. 1996)).

           If the moving party meets its initial burden, the non-movant must go beyond the

pleadings and designate specific evidence showing that there is a genuine issue of

material fact for trial. Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir.

2004); Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir. 2001)

(internal citation omitted). “An issue is material if its resolution could affect the

outcome of the action.” Spring Street Partners-IV, L.P. v. Lam, 730 F.3d 427, 435

(5th Cir. 2013).


P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919   4
        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 5 of 14




           In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. Reaves Brokerage Co. v. Sunbelt Fruit &

Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for the

non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

           “‘Conclusional allegations and denials, speculation, improbable inferences,

unsubstantiated assertions, and legalistic argumentation do not adequately substitute

for specific facts showing a genuine issue for trial.’” Pioneer Exploration, L.L.C. v.

Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014) (quoting Oliver v. Scott, 276

F.3d 736, 744 (5th Cir. 2002)); accord Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008). Although the Court may not

make credibility determinations or weigh any evidence, the Court is not required to

accept conclusory allegations, speculation, and unsubstantiated assertions which are

either entirely unsupported, or supported by a mere scintilla of evidence. Chaney v.

Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010) (citing Reaves Brokerage Co.,

336 F.3d at 413); accord, Little, 37 F.3d at 1075. Instead, the nonmoving party must

present evidence of specific facts that show “the existence of a genuine issue


P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919   5
        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 6 of 14




concerning every essential component of its case.” Firman v. Life Ins. Co. of N. Am.,

684 F.3d 533, 538 (5th Cir. 2012) (citation and internal quotation marks omitted). In

the absence of any proof, the court will not assume that the non-movant could or

would prove the necessary facts. Little, 37 F.3d at 1075 (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)).

III.       BREACH OF CONTRACT CLAIM

           Nationwide argues that it is entitled to summary judgment on Caramba’s breach

of contract claim because Caramba failed to give prompt notice of the damage to the

Property, and failed to segregate covered from non-covered damage. Genuine issues

of material fact preclude summary judgment on this claim.

           A.          Failure to Give Prompt Notice

           “A fundamental principle of contract law is that when one party to a contract

commits a material breach of that contract, the other party is discharged or excused

from any obligation to perform.” Matter of Dallas Roadster, Ltd., 846 F.3d 112, 127

(5th Cir. 2017) (quoting Hernandez v. Gulf Group Lloyds, 875 S.W.2d 691, 692 (Tex.

1994)). Nationwide argues that it is entitled to summary judgment on Caramba’s

breach of contract claim because Caramba materially breached the Policy by failing

to give prompt notice of its loss.




P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919     6
        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 7 of 14




           Under the Policy, the insured is required to provide “prompt notice of the loss

or damage.” Policy [Doc. # 22-3], ECF p. 33. Texas courts construe undefined

phrases such as “prompt notice” to mean “within a reasonable time after the

occurrence.” See, e.g., Alaniz v. Sirius Int’l Ins. Corp., 626 F. App’x 73, 76 (5th Cir.

2015) (quoting Ridglea Estate Condo. Ass’n v. Lexington Ins. Co., 415 F.3d 474, 479

(5th Cir. 2005)); Montemayor v. State Farm Lloyds, 2016 WL 4921553, *2 (S.D. Tex.

Apr. 7, 2016). It is undisputed that Caramba first gave notice of the damage to the

Property on June 26, 2018, ten months after Hurricane Harvey. This delay, without

explanation, was not “prompt notice” under the Policy. See Alaniz, 626 F. App’x

at 77 (and cases cited therein at fn. 2).

           In addition to showing that any delay in providing notice was unreasonable, a

party asserting prior material breach must show prejudice from the delay. See, e.g.,

PAJ, Inc. v. Hanover Ins. Co., 243 S.W.3d 630, 636-37 (Tex. 2008); Ridglea, 415

F.3d at 480; Alaniz, 626 F. App’x at 78 n.3. Nationwide has presented evidence that

it was prejudiced by the delay because the layer of black coating applied to the roof

“made it difficult to inspect for damage and a storm-created opening caused by

Hurricane Harvey.” See Declaration of Cheri McGinnis, Exh. E to Motion, ¶ 4.

Caramba notes, however, that Stephens representative Wiryaputra Pramono inspected

the Property on July 27, 2018. See id., ¶ 5. There is no indication in the Stephens


P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919   7
        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 8 of 14




Report [Doc. # 22-4] that Pramono encountered any difficulties inspecting the roof of

the Property. Following his inspection, Pramono issued the Stephens Report in which

he described his observations and conclusions. His primary conclusion regarding

wind damage was that “the reported wind speeds on the date of loss were insufficient

to cause wind damage to the roofing.” See Stephens Report, p. 8. There is nothing

to suggest that Pramono’s ability to reach this conclusion was prejudiced in any way

by the 10-month delay. As a result, the evidence in the record raises a genuine issue

of material fact regarding whether the delay in providing notice of the damage to the

Property prejudiced Nationwide.

           Caramba argues that Nationwide waived the “prompt notice” defense. “Under

Texas law, ‘[w]aiver is an intentional relinquishment of a known right or intentional

conduct inconsistent with claiming that right.’” Cont’l Ins. Co. v. Dawson, 642 F.

App’x 309, 312 (5th Cir. 2016) (quoting Sun Expl. & Prod. Co. v. Benton, 728 S.W.2d

35, 37 (Tex. 1987)).

           Caramba served Interrogatories on Nationwide asking for “all defenses

[Nationwide] alleges it has to Plaintiff’s recovery. . ..” See Interrogatory No. 18, Exh.

A to Response [Doc. # 33]. Caramba advised that it would “object at trial for any

defense or factual matter not stated.” See id. Rather than identify its defenses,

Nationwide responded “Please see Nationwide’s live answer to Plaintiff’s live petition


P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919   8
        Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 9 of 14




and any supplements or amendments thereto.” See id. Nationwide’s only response

to Caramba’s waiver argument is that its Amended Answer asserted the prompt notice

defense. See Reply [Doc. # 37], p. 2. The Amended Answer was filed November 13,

2019. At the time the answers to interrogatories were filed on November 1, 2019,

“Nationwide’s live answer” was its answer filed in state court. That pleading did not

assert Caramba’s failure to give prompt notice as a defense. There is no indication in

the record that Nationwide supplemented its response to Interrogatory No. 18. It is

undisputed, however, that Nationwide asserted the “prompt notice” defense in its

Amended Answer filed November 13, 2019.

           Effectively, Nationwide waited approximately seven months to assert the

defense that Caramba waited approximately ten months to report the loss. The Court

cannot, however, find that Nationwide’s response to Interrogatory No. 18 constituted

the intentional relinquishment of its right to assert a defense based on Caramba’s

failure to comply with the prompt notice requirement.

           In summary, Nationwide has not waived the defense that Caramba materially

breached the Policy by failing to give prompt notice of damage to the Property, but

there are genuine issues of material fact regarding the prejudice element of that

defense. Therefore, the Court denies Nationwide’s Motion for Summary Judgment

on this defense.


P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919   9
       Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 10 of 14




           B.          Failure to Segregate Damage

           Under Texas law, “when covered and non-covered perils combine to cause an

injury, the insured must present some evidence affording the jury a reasonable basis

on which to allocate the damage.” Certain Underwriters at Lloyd’s of London v.

Lowen Valley View, LLC, 892 F.3d 167, 170 (5th Cir. 2018) (quoting Lyons v. Millers

Cas. Co. of Tex., 866 S.W.2d 597, 601 (Tex. 1993)). In the Lloyd’s case, the evidence

established that “several hail storms struck the vicinity of the hotel in the several years

preceding Lowen Valley’s claim [but only] one of these storms fell within the

coverage period.” Lloyd’s, 892 F.3d at 170. The segregation of damages issue is not

an affirmative defense, but is based on the principle that “insureds are not entitled to

recover under an insurance policy unless they prove their damage is covered by the

policy.” Wallis v. United Servs. Auto. Ass’n, 2 S.W.3d 300, 303 (Tex. App. -- San

Antonio 1999, pet. denied).

           Nationwide argues that Caramba failed to segregate covered damages from non-

covered damages resulting from prior wind events, HVAC leaks, and missing roofing

tiles. In response, Caramba has presented evidence that the damages have been

segregated to the extent applicable. Caramba’s causation expert, Neil Hall, explained

that his Report described all damage to the Property, but his recommendations in the




P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919    10
       Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 11 of 14




Report related specifically to damage that was tied to Hurricane Harvey. See

Deposition of Neil Hall, Exh. B to Doc. # 30], pp. 31-32.

           Nationwide has presented evidence that there were prior wind events near the

Property that could have caused some or all of the wind damage. See Declaration of

Eric Moody [Doc. # 25-8]. Hall, Caramba’s expert, disputes the CoreLogic “Wind

Verification Report” relied upon by Moody, noting specifically that the weather data

collected by the National Weather Service “does not substantiate the wind speeds”

reported by CoreLogic. See Declaration of Neil Hall [Doc. # 33-3], ¶ 6. This

evidence creates a genuine fact dispute regarding whether there were other wind

events that could have caused non-covered damage that needed to be segregated. The

Motion for Summary Judgment on this defense is denied.

IV.        EXTRA-CONTRACTUAL CLAIMS

           In addition to the breach of contract claim, Caramba asserts extra-contractual

claims against Nationwide. Specifically, Caramba asserts an unfair settlement

practices claim under § 541.060 of the Texas Insurance Code, prompt notice and

payment claims under § 524.056 and § 524.058 of the Texas Insurance Code, a breach

of the duty of good faith and fair dealing claim, and a claim asserting a violation of

the Texas Deceptive Trade Practices Act (“DTPA”).




P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919   11
       Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 12 of 14




           Under Texas law, insurers have a duty to deal fairly and in good faith with their

insureds when processing claims. See Higginbotham v. State Farm Mut. Auto. Ins.

Co., 103 F.3d 456, 459 (5th Cir. 1997). To support a claim that the insurer breached

this duty of good faith and fair dealing, “the insured must establish the absence of a

reasonable basis for denying or delaying payment of the claim and that the insurer

knew, or should have known, that there was no reasonable basis for denying or

delaying payment of the claim.” Id. “The insured must prove that there were no facts

before the insurer which, if believed, would justify denial of the claim.” Id. “As long

as the insurer has a reasonable basis to deny or delay payment of a claim, even if that

basis is eventually determined by the fact finder to be erroneous, the insurer is not

liable for the tort of bad faith.” Id.

           Where, as here, claims under the Texas Insurance Code and the Texas DTPA

are joined with a claim for breach of the duty of good faith and fair dealing, and are

based on the same theory which underlies the bad faith claim, the statutory claims

cannot survive if the bad faith claim fails.2 See Umang Residency LLC v. Tri-State



2
           Caramba asserts a notice claim under Section 542.056 of the Texas Insurance Code
           that is not based on Nationwide’s denial of its insurance claim. As to this claim,
           however, the evidence is undisputed that Nationwide notified Caramba of its claim
           decision within fifteen (15) days after receiving all items requested. This satisfies the
           requirements of § 542.056 and, therefore, Nationwide is entitled to summary
           judgment on this Texas Insurance Code claim.

P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919       12
       Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 13 of 14




Ins. Co. of Minnesota, 2020 WL 3545659, *3 (W.D. Tex. June 30, 2020) (citing

Higginbotham, 103 F.3d at 460).

           In support of its bad faith claims, Caramba offers evidence from its causation

expert Hall.3 Hall opines that the damage to Caramba’s Property was caused by winds

during Hurricane Harvey and was covered under the Policy. Hall’s opinions

contradict the opinions of Nationwide’s expert set forth in the Stephens Report that

there was no covered wind or hail damage. A disagreement between experts is not

evidence of bad faith, only of a bona fide coverage dispute. There is no evidence that

the Stephens Report was so facially deficient that Nationwide knew or should have

known that it could not be relied upon and that, instead, there was no reasonable basis

to deny Caramba’s claim. Similarly, there is no evidence in the summary judgment

record that raises a triable issue regarding whether Nationwide or its representatives

were biased against Caramba when processing its claim. As a result, Caramba’s

evidence shows only a “bona fide coverage dispute” that does not support bad faith

claims. See Weiser-Brown Operating Co. v. St. Paul Surplus Lines Ins. Co., 801 F.3d

512, 526 (5th Cir. 2015). Nationwide is entitled to summary judgment on the extra-

contractual claims.


3
           Caramba also submitted the report and deposition testimony of Gary Johnson, its
           expert on claims processing issues. By Memorandum and Order [Doc. # 24], the
           Court excluded Johnson’s opinions and testimony.

P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919   13
       Case 4:19-cv-01973 Document 48 Filed on 12/29/20 in TXSD Page 14 of 14




V.         CONCLUSION AND ORDER

           The parties have presented evidence that raises genuine issues of material fact

in connection with the breach of contract claim. Plaintiff’s evidence does not,

however, raise a genuine issue of material fact in support of the extra-contractual

claims. As a result, it is hereby

           ORDERED that Nationwide’s Motion for Summary Judgment [Doc. # 25] is

DENIED as to the breach of contract claim and GRANTED as to the extra-

contractual claims.

           SIGNED at Houston, Texas, this 29th day of December, 2020.




                                                       NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\1973MSJ.wpd   201229.0919      14
